SIMPSON, J.
Without deciding whether or not the petition in this case ivas properly filed in the name of “State ex rel. Alex. Cross,” it appears that the petitioner had an adequate remedy at law, by appeal or certiorari, and, that being the case, the petitioner was not entitled to the writ of mandamus. — C'iv. Code 1896, § 2185; JUco parte Merritt, 142 Ala. 115, 88 South. 188. The judgment of the court is reversed, and a judgment will be here rendered' dismissing the petition.
Reversed and rendered.
Tyson, C. J., and Haralson and Denson, JJ., concur.